DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            JEREMY BELSER,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-2484

                            [October 25, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 06-3323CF10A and 06-9320CF10A.

  Jeremy Belser, Okeechobee, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed. See Baker v. State, 904 So. 2d 505 (Fla. 4th DCA 2005).

GERBER, C.J., WARNER and GROSS, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.